UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1787


JUDY WHITE, a/k/a Judith Ayers White; GARY L. WHITE,

                Plaintiffs - Appellants,

          v.

W. MACKELBURG, both personally and in his official capacity;
REX BLOCKER, both personally and in his official capacity;
V. KEPNER, both personally and in her official capacity; W.
ANDERSON, both personally and in his official capacity; FNU
CARTER, both personally and in her official capacity; V.
WILKINS, both personally and in her official capacity; M.
HUGER, both personally and in her official capacity; P.
MOREAU, both personally and in his official capacity; B.
INGRAM, both personally and in his official capacity;
EDGEFIELD FEDERAL PRISON; SOUTHEAST REGIONAL OFFICE OF THE
FEDERAL BUREAU OF PRISONS, THE; FEDERAL BUREAU OF PRISONS,
THE; DEFENDANTS THROUGH Z, continued from Defendants A:
relative to the events made the basis of the Plaintiffs’
Complaint, all of whom are unknown at the time of the filing
of the Plaintiffs’ Complaint but will be added by amendment
when ascertained; DEFENDANTS A, being those persons or
entities that participated in any manner whatsoever and/or
conspired in any manner whatsoever, whether directly or
indirectly, regardless of knowledge aforehand, in any act or
omission - Continued under Defendants through Z; M.
MITCHELL, both personally and in her official capacity; R.
KELSO, both personally and in her official capacity,

                Defendants - Appellees,

          and

M. MILLER, both personally and in her official capacity; FNU
KELSO, both personally and in his official capacity,

                Defendants.
Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cv-00144-HMH)


Submitted:   December 20, 2011        Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judy White and Gary White, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Judy and Gary White appeal the district court’s orders

accepting     the   magistrate    judge’s    recommendation   and     denying

emergency     relief,   dismissing     without    prejudice   their     civil

complaint for failure to prosecute under Fed. R. Civ. P. 41, and

denying reconsideration.         We review a district court’s dismissal

under Rule 41(b) for abuse of discretion.            Ballard v. Carlson,

882 F.2d 93, 95-96 (4th Cir. 1989).           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            White v. Mackelburg, No.

8:11-cv-00144-HMH (D.S.C. March 29, 2011; May 10, 2011; May 26,

2011; June 20, 2011; July 6, 2011). *             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




     *
        To the extent that the Whites appeal the denial of
temporary restraining orders, such orders are generally not
appealable. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-
30 (4th Cir. 1976). We therefore dismiss the appeal insofar as
they are appealing the denial of temporary restraining orders.



                                      3